154 S.E.2d 900 (1967)
270 N.C. 786
STATE
v.
Hampton R. LAKEY.
No. 830.
Supreme Court of North Carolina.
June 20, 1967.
*901 Atty. Gen. T. W. Bruton and Staff Atty. Andrew A. Vanore, Jr., Raleigh, for the State.
Buford T. Henderson, Winston Salem, for defendant.
PER CURIAM.
Defendant contends the trial court erred in denying his motion for judgment of nonsuit. The State relies on circumstantial evidence to prove there was a felonious breaking and entering by defendant. There was sufficient evidence to show that the building of Central Carolina Farmers Exchange was feloniously broken and entered on the morning of 13 August 1966, and that the safe located therein was damaged. There was also ample evidence to identify defendant and one Douglas Brady as the persons seen running across the premises from the direction of the building shortly after a witness had heard banging and knocking noises coming from the direction of the building and a few minutes after a police car drove on the premises. Further, there was evidence that Brady's fingerprints were found on defendant's parked automobile.
These facts present substantial evidence of all the material elements of felonious breaking and entering. "`If there be any evidence tending to prove the fact in issue, or which reasonably conduces to its conclusion as a fairly logical and legitimate deduction, and not merely such as raises a suspicion or conjecture in regard to it, the case should be submitted to the jury.' The above is another way of saying there must be substantial evidence of all material elements of the offense to withstand the motion to dismiss." State v. Stephens, 244 N. C. 380, 93 S.E.2d 431; State v. Thompson, 256 N.C. 593, 124 S.E.2d 728.
Defendant further contends the trial court erred in admitting evidence that Douglas Brady was seen running from the building that had been broken and entered, and that his fingerprints were found on defendant's parked automobile. These were circumstances calculated to throw light upon the supposed crime, and their introduction into evidence was permissible. State v. Payne, 213 N.C. 719, 197 S.E. 573.
We have carefully examined all other exceptions and find no reversible error.
No Error.